Order, entered on April 19, 1960, as limits the motion for partial judgment to $12,000 less the lawful interest of the City Treasurer; as leaves for the determination of the trial court the question of any shortage between the sum recovered from the City Treasurer and the $12,000 deposited by the defendants; and as fails to order the Clerk of the court to enter judgment in favor of the plaintiffs and against the defendants-respondents in the sum of $12,000, unanimously affirmed, with $20 costs and disbursements to the respondents. No opinion. Concur — Botein, P. J., Rabin, Valente, McNally and Stevens, JJ.